DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/17/2021 has been entered. Claims 1-21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/01/2021. Examiner further acknowledges applicant’s acknowledgment of examiner’s interpretation of the 112(f) limitation found in claim 1.
Applicant’s arguments, see page 13 of 15, filed 02/17/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Patent No.
9,229,453 B1) in view of Herbach (U.S Patent No. 9,523,984 B1).
Regarding claim 1: 
Lee discloses “A vehicle having a path optimization system for optimizing a polyline for obstacle evasion for [[a]] the vehicle, comprising: vehicle systems including one or more of a propulsion system, a braking system, a steering system, a throttle system, a transmission system, a signaling system, or a navigation system;” (See Lee Fig. 1).
Lee discloses “one or more processors;” (See Lee Col. 3. Lines 18-19 “the controller can be any number of independent or combined processors”).
Lee discloses ““and a memory communicably coupled to the one or more processors and storing the path optimization system, the path optimization system having: a polyline generating module including instructions that when executed by the one or more processors cause the one or more processors to generate a polyline along a road segment,” (See Lee Col. 16. Line 10. “Those computers and electronic devices may employ various volatile and/or non-volatile memories” & Lee Col. 3, Lines 58-60 “The desired path generation processor 32 generates a smooth path for the vehicle 10 when turning that does not have abrupt changes that would otherwise provide passenger discomfort.”)
Lee discloses “wherein the polyline comprises a plurality of nodes” (See Lee Fig 5, Char. 94 “waypoints”).
Lee discloses “wherein each node includes an x- coordinate and a y-coordinate using a reference frame of the polyline;” (See Lee Col. 14. Lines 58-61 “the algorithm can determine a location of the vehicle 62 at different waypoints (94) along the predicted path (92) as (x.sub.pred,1,y.sub.pred,1)”).
Lee discloses “an obstacle module including instructions that when executed by the one or more processors cause the one or more processors to: detect one or more obstacles in the road segment;” (See Lee Col. 2, Lines 30-34 “The method also includes detecting a moving object in front of the vehicle and determining if a collision between the vehicle and the object will occur if the vehicle travels along the lane centering path at the current vehicle speed”).
Lee discloses “and project the polyline into the road segment with the one or more obstacles to determine one or more lateral constraints for an output path,” (See Lee Col. 3 Lines 50-56 “The desired path prediction processor 32 also receives signals from a lane marking detection processor 36 provided by the camera 14 and object detection sensing at box 36 provided by the sensor 22. The lane mark detection processor 36 recognizes the lane markings and represents the lane with the parameters of lane curvature, tangential angle and lateral offset,”).
Lee discloses “and an optimization module including instructions that when executed by the one or more processors cause the one or more processors to: for each point of a plurality of points of the polyline, determine an optimized y-coordinate for the point based on a minimum value of a cost function of possible y- coordinates based on the one or more lateral constraints, wherein the each point includes an x- coordinate and a y-coordinate using the reference frame of the polyline;” (See Lee Col. 15. Lines 5-17 “Once (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., are obtained, then the curve fitting algorithm determines the best fitting curve through (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., and the predicted path y.sub.PP of the vehicle 62 can be defined by a third-order polynomial equation: y.sub.PP(x)=p.sub.3.Math.x.sup.3+p.sub.2.Math.x.sup.2+p.sub.1.Math.x+p.sub. ,  (89) where the parameter p.sub.1, p.sub.2, p.sub.3 and p.sub.4 are unknowns, and are calculated by a least-squares method minimizing the cost function J: (94) J = 1 2 < .Math. i < [ ( y pred , i - y PP < ( x = x pred , i ) ) 2 ] , ( 90 )”
Lee discloses “and generate an optimized polyline for the vehicle using the optimized y- coordinate and the x-coordinate for the each point,” (See Lee Col. 11, Lines 7-17 “If both of the waypoints 78 and 80 are within the roadway boundary, the algorithm calculates a lateral distance D.sub.LC from the vehicle position to each of the waypoints 78 and 80 from the lane center path 72 and selects the waypoint 78 or 80 that causes the smaller lateral deviation of the vehicle 62 from the lane centering path 72. In the example shown in FIG. 3, the path 84 is outside of the roadway boundary, and is disregarded as a possible path for the vehicle 62 to avoid the object 74. Therefore, the path 82 is selected as the collision avoidance path y.sub.AP for the vehicle 62 to avoid the object 74.”).
Lee discloses “wherein the one or more processors are configured to use the optimized polyline to cause at least one of the vehicle systems to control a movement of the vehicle to avoid at least one of the lane boundary or at least one of the one or more obstacles.” (See Lee Fig. 4).
Lee discloses all of the elements of the current invention as stated above except “at least one of the one or more lateral constraints being based on an edge of a lane boundary, the edge of the lane boundary being located between the vehicle and the one or more obstacles;”
Herbach discloses “at least one of the one or more lateral constraints being based on an edge of a lane boundary, the edge of the lane boundary being located between the vehicle and the one or more obstacles;” (See Herbach Col. 21 Lines 10-20, “In some embodiments, the trajectory may be determined so as to satisfy one or more constraints. The constraints may include minimizing the trajectory's deviation from a normal driving trajectory (e.g., if the autonomous vehicle was to continue driving 
Lee and Herbach are both analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Herbach and provide a method of detecting a lane edge as a lateral constraint during autonomous vehicle obstacle evasion.  Doing so would aid in providing vehicle occupant comfort and improve upon obstacle evasion efficiency during autonomous or semi-autonomous vehicle navigation.
Regarding claim 2: 
Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “The system of claim 1, wherein the vehicle is an autonomous vehicle or a semi-autonomous vehicle.” (See Lee, Abstract, Line 2 “semi-autonomous or autonomously driven”).
Regarding claim 3: 
Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “The system of claim 1, wherein the x-coordinate for the each point is a fixed coordinate.” The limitation of a “fixed” x-coordinate is interpreted as not calculating a new longitudinal coordinate. (See Lee Col. 8 Lines 10-12 “Note that the roadway conditions are captured only by the y-vector and the matrix is a constant matrix regardless of the initial condition, the final condition or the road geometry.”
Regarding claim 4: 
Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “The system of claim 1, wherein the cost function comprises a quadratic program.” (See Lee, Col 2. Lines 40-44 “a fifth-order polynomial equation to define a collision avoidance path from the current vehicle position to a waypoint”).
Regarding claim 5: 
Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “The system of claim 1, wherein the instructions that cause the one or more processors to generate [[a]] the polyline along [[a]] the road segment comprise instructions that cause the one or more processors to generate the polyline along a centerline of the road segment.” (See Lee, Col 9. Lines 58-61 “The lane centering controller then generates the lane centering path 72, i.e., a path from the current vehicle position to the lane center line 68”).
Regarding claim 6: 
Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “the obstacle module further including instructions that when executed by the one or more processors cause the one or more processors to detect one or more lane boundaries of the road segment.” (See Lee, Col 3. Lines 53-57 “The lane mark detection processor 36 recognizes the lane markings and represents the lane with the parameters of lane curvature, tangential angle and lateral offset, where the output of the lane marked detection processor 36 is a heading angle and curvature of the road”).
Regarding claim 7: 
Lee in combination with Herbach discloses the system of claim 6 and Lee further discloses “The system of claim 6, wherein the instructions that cause the one or more processors to project the polyline into the road segment with the one or more obstacles comprise instructions that cause the one or more processors to project the polyline into the road segment with the one or more obstacles and the one or more lane boundaries to determine the one or more lateral constraints.” (See Lee Col 3. Lines 50-61 “The desired path prediction processor 32 also receives signals from a lane marking detection processor 36 provided by the camera 14 and object detection sensing at box 36 provided by the sensor 22. The lane mark detection processor 36 recognizes the lane markings and represents the lane with the parameters of lane curvature, tangential angle and lateral offset, where the output of the lane marked detection processor 36 is a heading angle and curvature of the road. The desired path generation processor 32 generates a smooth path for the vehicle 10 when turning that does not have abrupt changes that would otherwise provide passenger discomfort. The desired path is represented as a series of lateral offsets,”).
Regarding claim 8: 
a)	Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “wherein the optimization module further includes instructions that when executed by the one or more processors cause the one or more processors to generate the output path for the vehicle in the road segment from the optimized polyline, wherein the output path uses a reference frame of the road segment.” (See Lee, Col. 11. Lines 5-13 “determines if both of the two waypoints 78 and 80 are within the roadway boundary or outside of the roadway boundary in a non-drivable area” and “selects the waypoint 78 or 80 that causes the smaller lateral deviation of the vehicle 62 from the lane centering path 72”).
Regarding claim 9: 
Lee discloses “A method for generating an optimized polyline for obstacle evasion for a vehicle, the method comprising: receiving, by a processor, a polyline for a road segment,” (See Lee Col. 3, Lines 58-60 “The desired path generation processor 32 generates a smooth path for the vehicle 10 when turning that does not have abrupt changes that would otherwise provide passenger discomfort.”)
Lee discloses “wherein the polyline comprises a plurality of nodes” (See Lee Fig 5, Char. 94 “waypoints”).
Lee discloses “wherein each node includes an x-coordinate and a y-coordinate using a reference frame of the polyline;” (See Lee Col. 14. Lines 58-61 “the algorithm can determine a location of the vehicle 62 at different waypoints (94) along the predicted path (92) as (x.sub.pred,1,y.sub.pred,1)”).
Lee discloses “receiving, by the processor, indications of one or more obstacles in the road segment;” (See Lee Col. 2, Lines 30-34 “The method also includes detecting a moving object in front of the vehicle and determining if a collision between the vehicle and the object will occur if the vehicle travels along the lane centering path at the current vehicle speed”).
Lee discloses “for each point of a plurality of points of the polyline, determining, by the processor, an optimized y-coordinate for the point based on a minimum value of a cost function of possible y-coordinates based on the one or more lateral constraints, wherein the each point includes an the x-coordinate and [[a]] the y-coordinate using the reference frame of the polyline;” (See Lee Col. 15. Lines 5-17 “Once (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., are obtained, then the curve fitting algorithm determines the best fitting curve through (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., and the predicted path y.sub.PP of the vehicle 62 can be defined by a third-order polynomial equation: y.sub.PP(x)=p.sub.3.Math.x.sup.3+p.sub.2.Math.x.sup.2+p.sub.1.Math.x+p.sub. ,  (89) where the parameter p.sub.1, p.sub.2, p.sub.3 and p.sub.4 are unknowns, and are calculated by a least-squares method minimizing the cost function J: (94) J = 1 2 < .Math. i < [ ( y pred , i - y PP < ( x = x pred , i ) ) 2 ] , ( 90 )”).
Lee discloses “and generating, by the processor, an optimized polyline for the vehicle using the optimized y-coordinate and the x-coordinate for the each point,” (See Lee Col. 11, Lines 7-17 “If both of the waypoints 78 and 80 are within the roadway boundary, the algorithm calculates a lateral distance D.sub.LC from the vehicle position to each of the waypoints 78 and 80 from the lane center path 72 and selects the waypoint 78 or 80 that causes the smaller lateral deviation of the vehicle 62 from the lane centering path 72. In the example shown in FIG. 3, the path 84 is outside of the roadway boundary, and is disregarded as a possible path for the vehicle 62 to avoid the object 74. Therefore, the path 82 is selected as the collision avoidance path y.sub.AP for the vehicle 62 to avoid the object 74.”).
Lee discloses “wherein the processor is configured to use the optimized polyline to cause at least one vehicle system to control a movement of the vehicle to avoid at least one of the lane boundary or at least one of the one or more obstacles, wherein the at least one vehicle system includes one or more of a propulsion system, a braking system, a steering system, a throttle system, a transmission system, a signaling system, or a navigation system, and wherein the processor and the at least one vehicle system are disposed on the vehicle.” (See Lee Fig. 4 & Fig. 1).
Lee discloses all of the elements of the current invention as stated above except “receiving, by the processor, one or more lateral constraints, at least one of the one or more lateral constraints being based on an edge of a lane boundary, the edge of the lane boundary being located between the vehicle and the one or more obstacles;”
Herbach discloses “receiving, by the processor, one or more lateral constraints, at least one of the one or more lateral constraints being based on an edge of a lane boundary, the edge of the lane boundary being located between the vehicle and the one or more obstacles;” (See Herbach Col. 21 Lines 10-20, “In some embodiments, the trajectory may be determined so as to satisfy one or more constraints. The constraints may include minimizing the trajectory's deviation from a normal driving trajectory (e.g., if the autonomous vehicle was to continue driving instead of pulling over) while traveling the distance covered in the pre-maneuver phase of the braking profile. The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region so as to ensure that at no point in time during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary.”).
Lee and Herbach are both analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Herbach and provide a method of detecting a lane edge as a lateral constraint during autonomous vehicle obstacle evasion.  Doing so would aid in providing vehicle occupant comfort and improve upon obstacle evasion efficiency during autonomous or semi-autonomous vehicle navigation.
Regarding claim 10: 
Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “The method of claim 9, wherein the vehicle is an autonomous vehicle or a semi-autonomous vehicle.” (See Lee, Abstract, Line 2 “semi-autonomous or autonomously driven”).
Regarding claim 11: 
Lee in combination with Herbach discloses the system of claim 9 and Lee further discloses “The method of claim 9, wherein the x-coordinate for the each point is a fixed coordinate.” The limitation of a “fixed” x-coordinate is interpreted as not calculating a new longitudinal coordinate or only calculating a new y-coordinate. (See Lee Col. 8 Lines 10-12 “Note that the roadway conditions are captured only by the y-vector and the matrix is a constant matrix regardless of the initial condition, the final condition or the road geometry.”).
Regarding claim 12: 
Lee in combination with Herbach discloses the system of claim 9 and Lee further discloses “The method of claim 9, wherein the cost function comprises a quadratic program.” (See Lee, Col 2. Lines 40-44 “a fifth-order polynomial equation to define a collision avoidance path from the current vehicle position to a waypoint”).
Regarding claim 13: 
Lee in combination with Herbach discloses the system of claim 9 and Lee further discloses “The method of claim 9, wherein the polyline is along a centerline of the road segment.” (See Lee, Col 9. Lines 58-61 “The lane centering controller then generates the lane centering path 72, i.e., a path from the current vehicle position to the lane center line 68”
Regarding claim 14: 
Lee in combination with Herbach discloses the system of claim 9 and Lee further discloses “The method of claim 9, further comprising generating, by the processor, a path for the vehicle in the road segment from the optimized polyline, wherein the path uses a reference frame of the road segment.” (See Lee, Col. 11. Lines 5-13 “determines if both of the two waypoints 78 and 80 are within the roadway boundary or outside of the roadway boundary in a non-drivable area” and “selects the waypoint 78 or 80 that causes the smaller lateral deviation of the vehicle 62 from the lane centering path 72”).
Regarding claim 15: 
Lee discloses “A non-transitory computer-readable medium for generating an optimized polyline for a vehicle that avoids obstacles and including instructions that when executed by one or more processors processors, disposed on the vehicle, cause the one or more processors to:“ (See Lee Col. 16. Lines 10-17. “Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media.”).
Lee discloses “receive a polyline for a road segment,” (See Lee Col. 3, Lines 58-60 “The desired path generation processor 32 generates a smooth path for the vehicle 10 when turning that does not have abrupt changes that would otherwise provide passenger discomfort.”
Lee discloses “wherein the polyline comprises a plurality of nodes,” (See Lee Fig 5, Char. 94 “waypoints”).
Lee discloses “and further wherein each node includes an x-coordinate and a y-coordinate using a reference frame of the polyline;” (See Lee Col. 14. Lines 58-61 “the algorithm can determine a location of the vehicle 62 at different waypoints (94) along the predicted path (92) as (x.sub.pred,1,y.sub.pred,1)”).
Lee discloses “detect one or more obstacles in the road segment;” (See Lee Col. 2, Lines 30-34 “The method also includes detecting a moving object in front of the vehicle and determining if a collision between the vehicle and the object will occur if the vehicle travels along the lane centering path at the current vehicle speed”).
Lee discloses “detect one or more lane boundaries in the road segment;” (See Lee Col. 3 Lines 50-56 “The desired path prediction processor 32 also receives signals from a lane marking detection processor 36 provided by the camera 14 and object detection sensing at box 36 provided by the sensor 22. The lane mark detection processor 36 recognizes the lane markings and represents the lane with the parameters of lane curvature, tangential angle and lateral offset,”).
Lee discloses “project the polyline into the road segment with the one or more obstacles to determine one or more lateral constraints for an output path,” (See Lee Col. 3 Lines 50-56 “The desired path prediction processor 32 also receives signals from a lane marking detection processor 36 provided by the camera 14 and object detection sensing at box 36 provided by the sensor 22. The lane mark detection processor 36 recognizes the lane markings and represents the lane with the parameters of lane curvature, tangential angle and lateral offset,”
Lee discloses “for each point of a plurality of points of the polyline, determine an optimized y- coordinate for the each point based on the one or more lateral constraints, wherein the each point includes an the x-coordinate and [[a]] the y-coordinate using the reference frame of the polyline;” (See Lee Col. 15. Lines 5-17 “Once (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., are obtained, then the curve fitting algorithm determines the best fitting curve through (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., and the predicted path y.sub.PP of the vehicle 62 can be defined by a third-order polynomial equation: y.sub.PP(x)=p.sub.3.Math.x.sup.3+p.sub.2.Math.x.sup.2+p.sub.1.Math.x+p.sub. ,  (89) where the parameter p.sub.1, p.sub.2, p.sub.3 and p.sub.4 are unknowns, and are calculated by a least-squares method minimizing the cost function J: (94) J = 1 2 < .Math. i < [ ( y pred , i - y PP < ( x = x pred , i ) ) 2 ] , ( 90 )”).
Lee discloses “and generate an optimized polyline for the vehicle using the optimized y-coordinate and the x-coordinate for the each point,” (See Lee Col. 11, Lines 7-17 “If both of the waypoints 78 and 80 are within the roadway boundary, the algorithm calculates a lateral distance D.sub.LC from the vehicle position to each of the waypoints 78 and 80 from the lane center path 72 and selects the waypoint 78 or 80 that causes the smaller lateral deviation of the vehicle 62 from the lane centering path 72. In the example shown in FIG. 3, the path 84 is outside of the roadway boundary, and is disregarded as a possible path for the vehicle 62 to avoid the object 74. Therefore, the path 82 is selected as the collision avoidance path y.sub.AP for the vehicle 62 to avoid the object 74.
Lee discloses “wherein the one or more processors are configured to use the optimized polyline to cause at least one vehicle system, disposed on the vehicle, to control a movement of the vehicle to avoid at least one of the lane boundary or at least one of the one or more obstacles, and wherein the at least one vehicle system includes one or more of a propulsion system, a braking system, a steering system, a throttle system, a transmission system, a signaling system, or a navigation system.” (See Lee Fig. 4, & Fig. 1).
Lee discloses all of the elements of the current invention as stated above except “at least one of the one or more lateral constraints being based on an edge of a lane boundary, the edge of the lane boundary being located between the vehicle and the one or more obstacles;”
Herbach discloses “at least one of the one or more lateral constraints being based on an edge of a lane boundary, the edge of the lane boundary being located between the vehicle and the one or more obstacles;” (See Herbach Col. 21 Lines 10-20, “In some embodiments, the trajectory may be determined so as to satisfy one or more constraints. The constraints may include minimizing the trajectory's deviation from a normal driving trajectory (e.g., if the autonomous vehicle was to continue driving instead of pulling over) while traveling the distance covered in the pre-maneuver phase of the braking profile. The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region so as to ensure that at no point in time during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary.”).
Lee and Herbach are both analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious at to one of ordinary skill in the 
Regarding claim 16: 
Lee in combination with Herbach discloses the system of claim 1 and Lee further discloses “The non-transitory computer-readable medium of claim 15, wherein the vehicle is an autonomous vehicle or a semi-autonomous vehicle.” (See Lee, Abstract, Line 2 “semi-autonomous or autonomously driven”).
Regarding claim 17: 
Lee in combination with Herbach discloses the system of claim 15 and Lee further discloses “The non-transitory computer-readable medium of claim 15, wherein the x-coordinate for the each point is a fixed coordinate.” The limitation of a “fixed” x-coordinate is interpreted as not calculating a new longitudinal coordinate or only calculating a new y-coordinate. (See Lee Col. 8 Lines 10-12 “Note that the roadway conditions are captured only by the y-vector and the matrix is a constant matrix regardless of the initial condition, the final condition or the road geometry.”).
Regarding claim 18: 
Lee in combination with Herbach discloses the system of claim 15 and Lee further discloses “The non-transitory computer-readable medium of claim 15, wherein the the cost function comprises a quadratic program.” (See Lee, Col 2. Lines 40-44 “a fifth-order polynomial equation to define a collision avoidance path from the current vehicle position to a waypoint”
Regarding claim 19: 
Lee in combination with Herbach discloses the system of claim 15 and Lee further discloses “The non-transitory computer-readable medium of claim 15, wherein the polyline is along a centerline of the road segment.” (See Lee, Col 9. Lines 58-61 “The lane centering controller then generates the lane centering path 72, i.e., a path from the current vehicle position to the lane center line 68”).
Regarding claim 20: 
Lee in combination with Herbach discloses the system of claim 15 and Lee further discloses “The non-transitory computer-readable medium of claim 15, wherein the instructions further includes instructions that cause the one or more processors to generate the output path for the vehicle in the road segment from the optimized polyline, wherein the output path uses a reference frame of the road segment.” (See Lee, Col. 11. Lines 5-13 “determines if both of the two waypoints 78 and 80 are within the roadway boundary or outside of the roadway boundary in a non-drivable area” and “selects the waypoint 78 or 80 that causes the smaller lateral deviation of the vehicle 62 from the lane centering path 72”).
Regarding claim 21: 
Lee discloses “A vehicle, comprising: a vehicle control system;” (See Lee Fig. 1).
Lee discloses “a processor;” (See Lee Col. 3. Lines 18-19 “the controller can be any number of independent or combined processors”).
Lee discloses “and an optimization module including instructions that cause the processor to generate an optimized polyline based on a minimum value of a cost function applied to coordinates of the polyline,” (See Lee Col. 15. Lines 5-17 “Once (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., are obtained, then the curve fitting algorithm determines the best fitting curve through (x.sub.pred,1,y.sub.pred,1), (x.sub.pred,2,y.sub.pred,2), (x.sub.pred,3,y.sub.pred,3), etc., and the predicted path y.sub.PP of the vehicle 62 can be defined by a third-order polynomial equation: y.sub.PP(x)=p.sub.3.Math.x.sup.3+p.sub.2.Math.x.sup.2+p.sub.1.Math.x+p.sub. ,  (89) where the parameter p.sub.1, p.sub.2, p.sub.3 and p.sub.4 are unknowns, and are calculated by a least-squares method minimizing the cost function J: (94) J = 1 2 < .Math. i < [ ( y pred , i - y PP < ( x = x pred , i ) ) 2 ] , ( 90 )”).
Lee discloses “wherein the processor is configured to use the optimized polyline to cause the vehicle control system to avoid the lane boundary or the obstacle.” (See Lee Fig. 4).
Lee discloses all of the elements of the current invention as stated above except “and a memory storing: an obstacle module including instructions that cause the processor to project a polyline to determine, for a path, a lateral constraint based on a lane boundary located between the vehicle and an obstacle;”
Herbach discloses “and a memory storing: an obstacle module including instructions that cause the processor to project a polyline to determine, for a path, a lateral constraint based on a lane boundary located between the vehicle and an obstacle;” (See Herbach Col. 21 Lines 10-20, “In some embodiments, the trajectory may be determined so as to satisfy one or more constraints. The constraints may include minimizing the trajectory's deviation from a normal driving trajectory (e.g., if the autonomous vehicle was to continue driving instead of pulling over) while traveling the distance covered in the pre-maneuver phase of the braking profile. The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or 
Lee and Herbach are both analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Herbach and provide a method of detecting a lane edge as a lateral constraint during autonomous vehicle obstacle evasion.  Doing so would aid in providing vehicle occupant comfort and improve upon obstacle evasion efficiency during autonomous or semi-autonomous vehicle navigation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664